Name: Commission Regulation (EC) No 1395/98 of 30 June 1998 amending Regulation (EC) No 1772/96 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departments
 Type: Regulation
 Subject Matter: Africa;  means of agricultural production;  plant product;  tariff policy;  trade;  America
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 187/391. 7. 98 COMMISSION REGULATION (EC) No 1395/98 of 30 June 1998 amending Regulation (EC) No 1772/96 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91, Commission Regulation (EC) No 1772/96 (3), as amended by Regulation (EC) No 1170/97 (4), fixes the forecast supply balance for seed potatoes and the level of aid for their supply from the rest of the Community to the French overseas departments for the 1997/98 market- ing year; whereas, to take account of the French request to fix, for administrative reasons, the forecast supply balance for the first half of the 1998/99 marketing year only, that forecast supply balance should be fixed for the first half of the 1998/99 marketing year; whereas the balance must be fixed on the basis of needs; Whereas, for the purpose of applying Article 2(4) of Regu- lation (EEC) No 3763/91, the level of aid for the supply of seed potatoes from the rest of the Community to the French overseas departments should be fixed for the 1997/98 marketing year to ensure that potatoes are supplied under conditions equivalent for the end user to exemption from import duties on seed potatoes from third countries; whereas that aid should be fixed taking account, inter alia, of the cost of supply from the world market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1772/96 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 For the purpose of applying Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for seed potatoes falling within CN code 0701 10 00 exempt from duty on importation into the French overseas departments or, for products from the rest of the Community, eligible for Community aid is hereby set at 375 tonnes for the period 1 July to 31 December 1998. This quantity is allocated as laid down in the Annex. The French authorities may adjust the allocation within the overall limit set. They shall inform the Commission of any such adjustment.. 2. Article 2 is replaced by the following: Article 2 For the purpose of applying Article 2(4) of Regulation (EEC) No 3763/91, aid for supplying the French over- seas departments with seed potatoes from the rest of the Community is hereby set, having regard to the forecast supply balance, at ECU 4,830 per 100 kg for exports to Guadeloupe and ECU 5,430 per 100 kg for exports to RÃ ©union.. 3. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 232, 13. 9. 1996, p. 13. (4) OJ L 169, 27. 6. 1997, p. 26. ¬ ¬EN Official Journal of the European CommunitiesL 187/40 1. 7. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX (tonnes) Seed potatoes falling within CN code 0701 10 00 Guadeloupe 25 RÃ ©union 350